Title: From James Madison to Thomas Jefferson, 13 June 1789
From: Madison, James
To: Jefferson, Thomas


Dear SirN. York. June 13th. 1789.
The letter herewith enclosed from Col: H. Lee with the papers accompanying it fully explain themselves. Inclosed also is a letter from Mr. P. Carr, who has been here several weeks. One of his inducements to visit N. York during the present vacation, was a hope of falling in with you on your visit to America. I regret much both your disappointments. It is not yet in my power to say when the cause of Yours will be removed. Every step taken under the new System is marked with tardiness; the effect of that want of precedents which give a mechanical motion to business under old establishments.
To the above inclosures is added a chart of the Great falls copied from a draught sent me by Col: Lee. I should have observed that all the papers from him, except this are duplicates, the originals having been consigned by a conveyance from Alexanda. to the care of Mr. Mason who resides at Bourdeaux, to be forwarded to Paris.
This will go by a Gentleman, Mr. Joy, who is returning to London, and will be forwarded by such opportunity as he may judge sufficiently certain. Considering it as likely to be long on the way, and having written pretty lately to you, I shall suspend further communications, till a more direct & convenient channel presents itself. The Newspaper inclosed will shew you the form and extent of the amendments which I thought it adviseable to introduce to the H. of Representatives as most likely to pass thro’ ⅔ of that Hs. & of the Senate & ¾ of the States. If I am not mistaken they will if passed, be satisfactory to majority of those who have opposed the Constitution. I am persuaded they will be so to a majority of that Description in Virginia. I wish you all happiness & am Dear Sir Yrs most affectly
Js. Madison Jr
